DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   DEYLING PAULINO RODRIGUEZ,
                            Appellant,

                                    v.

DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT, and
              MACIEL ESTEFANY BULI ROA,
                      Appellees.

                              No. 4D19-2605

                          [January 29, 2020]

   Administrative appeal from the State of Florida, Department of
Revenue, Child Support Program; L.T. Case No. 2001325298.

   Deyling Paulino Rodriguez, Coconut Creek, pro se.

   Ashley Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Tallahassee, for appellee Department of
Revenue.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

WARNER, FORST, JJ., and WALSH, LISA S., Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.